Exhibit 10.6

 

DIRECTOR DESIGNATION AGREEMENT

 

This DIRECTOR DESIGNATION AGREEMENT (the “Agreement”), dated as of December 19,
2012, is entered into by and among Silver Bay Realty Trust Corp., a Maryland
corporation (the “Company”), and Two Harbors Investment Corp., a Maryland
corporation (“Two Harbors”).

 

RECITALS

 

WHEREAS, Two Harbors and its Affiliates (as defined below) own interests in
certain properties that will be transferred to the Company and/or its Affiliates
pursuant to one or more contribution agreements (the “Contribution Agreements”),
in connection with the initial public offering of shares of the Company’s common
stock (the “Common Stock”);

 

WHEREAS, Two Harbors and its Affiliates will receive shares of the Company’s
common stock in exchange for such property interests;

 

WHEREAS, a majority of the Company’s board of directors (the “Board of
Directors”) must be Independent Directors (as defined under the Listing Rules of
the New York Stock Exchange, Inc. and as defined in the Exchange Act (as defined
below));

 

WHEREAS, the Company and Two Harbors, acting through and at the direction of its
committee of independent directors, desire that Two Harbors shall have the right
to designate two individuals for nomination for election to the Board of
Directors of the Company in accordance with and subject to the terms of this
Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

AGREEMENT

 

Article I

 

DEFINED TERMS

 

In addition to the definitions set forth above or otherwise herein, the
following definitions shall be for all purposes, unless otherwise clearly
indicated to the contrary, applied to the terms used in this Agreement:

 

“Affiliate” of any Person means any other Person directly or indirectly
controlling or controlled by or under common control with such Person. For the
purposes of this definition, “control” when used with respect to any Person,
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

 

--------------------------------------------------------------------------------


 

“Agreement” means this Agreement, as it may be amended, supplemented or restated
from time to time.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, together with rules and regulations promulgated thereunder.

 

“Initial Designees” means William W. Johnson and Stephen G. Kasnet.

 

“IPO Date” means the closing date of the initial public offering of shares of
Common Stock of the Company pursuant to the Registration Statement.

 

“Person” means an individual or a corporation, partnership, limited liability
company, association, trust, or any other entity or organization, including a
government or political subdivision or an agency or instrumentally thereof.

 

“Registration Statement” means the Registration Statement on Form S-11 (File No:
333-183838), as filed by the Company with the United States Securities and
Exchange Commission on September 11, 2012, and as amended or supplemented from
time to time.

 

“Termination Effective Time” means the date and time at which the 2014 Annual
Meeting is called to order.

 

“2013 Annual Meeting” means the annual meeting of stockholders of the Company to
be held, or held, during calendar year 2013.

 

“2014 Annual Meeting” means the annual meeting of stockholders of the Company to
be held, or held, during calendar year 2014.

 

Article II

 

BOARD OF DIRECTORS

 

1.                                      Two Harbors Right to Designate Director
Nominees.  Subject to the terms and conditions of this Agreement, Two Harbors
shall have the right to designate from time to time two individuals qualifying
as Independent Directors as nominees for election to the Board of Directors,
provided that such individuals shall commence their service on the Board of
Directors as of the IPO Date and shall terminate their service on the Board of
Directors (unless re-nominated by the Board of Directors in its sole discretion)
not later than the Termination Effective Time, and provided further that at no
time shall the right provided for hereinabove be exercisable if it would lead to
or result in more than two nominees of Two Harbors serving on the Board of
Directors at any time.

 

2.                                      Nomination.  The Company agrees to
nominate for election to the Board of Directors the individual(s) designated by
Two Harbors to be nominated for election as directors pursuant to and in
accordance with the terms and conditions of this Agreement.  Nothing herein
shall affect the rights of the Company or any stockholder or director of the
Company to nominate for election to the Board of Directors individuals in
addition to those designated by Two Harbors (provided, however, that the Board
of Directors shall not nominate more individuals for election

 

2

--------------------------------------------------------------------------------


 

as directors than there are director positions to be filled), to solicit votes
or proxies for or on behalf of such individuals or to otherwise take such action
in connection with the nomination or election of directors as in the opinion of
the Company or such stockholder or director may be in the best interests of the
Company.  Nothing herein shall obligate the Company or the Board of Directors to
nominate or cause to be nominated for election to the Board of Directors any
designee of Two Harbors, or to take any other action, if the Board of Directors
(or nominating committee) determines in good faith that so doing would
constitute a breach of its duties under applicable law.

 

3.                                      Mechanics of Designation.  The Company
shall give Two Harbors at least 20 days prior written notice of the date of the
proposed mailing of proxy materials for the 2013 Annual Meeting and any other
meeting of stockholders prior to the 2014 Annual Meeting at which there will be
(or there is anticipated to be) the election of directors of the Company. 
Promptly upon (and in any event within 10 days after) receipt of such notice
from the Company, or upon the occurrence of any other event that gives rise to
the exercise by Two Harbors of its rights hereunder to designate an individual
for nomination for election to the Board, Two Harbors shall give written notice
(a “Designation Notice”) to the Company of the name of each individual which Two
Harbors designates under this Agreement to then be nominated for election or
reelection to the Board of Directors, together with the following:  (i) all
information relating to each such individual that is required to be provided
under the Bylaws of the Company in respect of any individual who a stockholder
proposes to nominate for election, including all information relating to such
individual that is required to be disclosed in the solicitation of proxies for
election of directors or is otherwise required pursuant to Regulation 14A under
the Exchange Act, (ii) such individual’s or individuals’ written consent to
serving as a director if elected, and if applicable, being named in the proxy
statement for the 2013 Annual Meeting as a nominee, (iii) a certificate from
each such individual as to the completeness and accuracy of such information so
provided about him or her, and (iv) a fully executed Resignation Letter as
described below.  In addition, Two Harbors will certify to the Company in such
Designation Notice that each of the individual designees named therein qualifies
as an Independent Director and shall provide all information relevant to the
determination of such designees’ qualification as an Independent Director,
provided, however that, subject to the provisions of Article III, Section 2
below, the ultimate determination as to the qualification of each such designee
as an Independent Director shall nevertheless be made in good faith by the Board
of Directors.  If the Designation Notice is not provided to the Company in
proper form or on a timely basis as provided above, Two Harbors shall be deemed
to have re-designated its existing designee(s) then serving on the Board of
Directors except for any such designee who for any reason is unavailable to
serve or has been determined for any reason to no longer qualify as an
Independent Director, in respect of which such right hereunder will be deemed to
have been waived if a qualifying replacement is not promptly named.  At the
request of the Board of Directors, any individual so nominated for election or
reelection as a director shall furnish to the Secretary of the Company that
information required to be set forth in the Designation Notice.

 

4.                                      Certain Requirements.  Through the
Termination Effective Date, (a) Two Harbors agrees to vote, and will cause its
Affiliates to vote, all shares of Common Stock as to which it or they have
voting rights, and to use its best efforts to cause all directors who are
designees of Two Harbors designated or elected pursuant to the terms of this
Agreement to vote, for the election of a slate of directors which shall (i)
include the nominee(s) designated by Two Harbors pursuant to

 

3

--------------------------------------------------------------------------------


 

this Agreement and (ii) consist of a majority of Independent Directors (the
“Approved Slate”), and (b) the Company will cause its Affiliates to vote all
shares of Common Stock as to which they have voting rights, and to use its best
efforts to cause all of its directors other than its directors who are
designated by Two Harbors to vote, for the election of the Approved Slate.  Two
Harbors acknowledges that the directors of the Company (including the Two
Harbors designees), if and when elected by the stockholders of the Company, will
be elected by the affirmative vote of the holders of the issued and outstanding
shares of stock of the Company entitled to vote at elections of directors, and
that any designee who is nominated for election to the Board of Directors may
fail to be elected by the stockholders of the Company.

 

5.                                      Actions By Two Harbors.  The parties
acknowledge and consent that all decisions or actions permitted or required to
be taken by Two Harbors under this Agreement shall be taken by Two Harbors at
the direction of a majority of Two Harbors’ independent directors.  The Company
shall, however, be entitled to assume, without inquiry, that all communications
or notices given, and decisions made or actions taken, hereunder by or on behalf
of Two Harbors shall have been given, made or taken at the direction of a
majority of Two Harbors’ independent directors.

 

Article III

 

TERM OF DESIGNEES IN OFFICE

 

1.                                      Statement of Intent.  The Company and
Two Harbors acknowledge that the purpose and intent of this Agreement is to
allow for and provide a means whereby two (2) individuals designated for
nomination by Two Harbors and qualifying as Independent Directors may if elected
serve on the Board of Directors of the Company during the period commencing with
the IPO Date and terminating at the Termination Effective Time.

 

2.                                      Initial Designees.  The Company agrees
to cause the Initial Designees, to be elected by the Board of Directors
effective as of the IPO Date, initially to serve on the Board of Directors until
the 2013 Annual Meeting and until their respective successors are duly elected
and shall qualify; it being acknowledged however that such designees will be
designees of Two Harbors pursuant hereto, and that the term of office of any
such director (or any director subsequently designated by Two Harbors pursuant
hereto) may terminate upon the earlier death, resignation or removal of such
individual.  Two Harbors represents to the Company, and based upon the
information provided by Two Harbors to the Company with regard to each such
individual named in the Registration Statement, the Company concurs, that each
such individual qualifies as an Independent Director.

 

3.                                      Loss of Independent Status; Death,
Incapacity, Resignation.  In the event that any Two Harbors designee serving on,
or nominated for election to, the Board of Directors pursuant hereto shall (i)
be determined in good faith by the Board of Directors for any reason not to be
or to cease to continue to be an Independent Director (in which event Two
Harbors agrees to cause the immediate written resignation of such individual
from the Board of Directors (or withdrawal of such individual’s name as a
nominee for election or reelection, as the case may be)), or (ii) die, become
incapacitated or resign, Two Harbors shall be free to exercise its rights
hereunder in respect of the designation pursuant hereto of another individual,
who qualifies as an Independent

 

4

--------------------------------------------------------------------------------


 

Director, for nomination for election to the Board of Directors instead of the
resigning individual, for the remainder of his or her term of office (provided
that Two Harbors and such substitute designee shall have complied with the terms
of this Agreement in respect of his or her designation and election).  Such
written resignation or withdrawal shall be in form and substance reasonably
acceptable to the Company under the circumstances.

 

4.                                      Termination Effective Time /
Resignation.  In order to further the intention of the parties and to provide
for the termination as of the Termination Effective Time of the term of office
of each of the designees of Two Harbors then serving on the Board of Directors,
Two Harbors agrees as follows:

 

(a)                                 As a condition to designating each
individual for nomination for election to the Board of Directors as its designee
pursuant hereto (whether elected by the stockholders or the Board of Directors
at any time), Two Harbors will cause each such individual to deliver to the
Board of Directors and Secretary of the Company an Irrevocable Advance Letter of
Resignation, in substantially the form attached hereto as Exhibit A (a
“Resignation Letter”), providing for, among things, the irrevocable resignation
of such individual from the Board of Directors (if then still serving on the
Board of Directors) as of the Termination Effective Time.

 

(b)                                 Two Harbors will cause each individual
designated by Two Harbors for nomination and who is serving on the Board of
Directors to resign from the Board of Directors on or as of the Termination
Effective Time, and will cause each such individual to confirm (and to reconfirm
from time to time as reasonably requested by the Company), promptly and in any
event within ten (10) days after request from the Company, his or her intention
and irrevocable agreement to resign from the Board of Directors effective as of
the Termination Effective Time.

 

Article IV

 

MISCELLANEOUS

 

1.                                      Remedies.  In addition to being entitled
to exercise all rights provided herein and granted by law, including recovery of
damages, each of the Company and Two Harbors shall be entitled to specific
performance of the respective rights and obligations of the other party under
this Agreement.  Each agrees that monetary damages would not be adequate for any
loss incurred by reason of a breach by it of the provisions of this Agreement
and hereby agrees to waive the defense in any action for specific performance
that a remedy at law would be adequate.

 

2.                                      Amendments and Waivers.  The provisions
of this Agreement, including the provisions of this sentence, may not be amended
or modified unless in writing, executed by the parties to this Agreement, and
waivers or consents to departures from the provisions hereof may not be given
unless in a writing executed on behalf of the party to be charged therewith.  No
failure by any party to insist upon the strict performance of any covenant,
duty, agreement or condition of this Agreement or to exercise any right or
remedy consequent upon any breach thereof shall constitute waiver of any such
breach or any other covenant, duty, agreement or condition.

 

5

--------------------------------------------------------------------------------


 

3.                                      Notices.  All notices and other
communications in connection with this Agreement shall be made in writing by
hand-delivery, registered first-class mail, telecopier, or air courier
guaranteeing overnight delivery:

 

(a)                                 if to Two Harbors, at:

 

Two Harbors Investment Corp.
601 Carlson Parkway Suite 1400
Minnetonka, Minnesota 55305
Attention:  General Counsel

 

and

 

(b)                                 if to the Company, at:

 

Silver Bay Realty Trust Corp.
601 Carlson Parkway Suite 250
Minnetonka, Minnesota 55305
Attention:  General Counsel

 

or at such other address as such party shall notify the other of in accordance
herewith from time to time.

 

All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; when received if deposited
in the mail, postage prepaid, if mailed; when receipt acknowledged, if
telecopied; and on the next business day, if timely delivered to an air courier
guaranteeing overnight delivery.

 

4.                                      Successors and Assigns.  This Agreement
shall not be assignable by Two Harbors but shall inure to the benefit of any
successor by merger of Two Harbors.

 

5.                                      Counterparts.  This Agreement may be
executed in any number of counterparts and by the parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.

 

6.                                      Governing Law.  This Agreement shall be
governed by and construed in accordance with the internal laws of the State of
Maryland without regard to the choice of law provisions thereof.

 

7.                                      Severability.  In the event that any one
or more of the provisions contained herein, or the application thereof in any
circumstance, is held invalid, illegal or unenforceable, the validity, legality
and enforceability of any such provision in every other respect and of the
remaining provisions contained herein shall not be affected or impaired thereby.

 

6

--------------------------------------------------------------------------------


 

8.                                      Entire Agreement.  This Agreement is
intended by the parties as a final expression of their agreement and intended to
be a complete and exclusive statement of the agreement and understanding of the
parties hereto in respect of the subject matter contained herein.  This
Agreement supersedes all prior agreements and understandings between the parties
with respect to such subject matter.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

SILVER BAY REALTY TRUST CORP.

 

 

 

 

 

By:

/s/ David N. Miller

 

 

Name: David N. Miller

 

 

Title: Chief Executive Officer and President

 

 

 

 

 

TWO HARBORS INVESTMENT CORP.

 

 

 

 

 

By:

/s/ Thomas Siering

 

 

Name: Thomas Siering

 

 

Title: President and Chief Executive Officer

 

7

--------------------------------------------------------------------------------


 

EXHIBIT A
IRREVOCABLE ADVANCE LETTER OF RESIGNATION

 

                              , 201   

 

Silver Bay Realty Trust Corp.
601 Carlson Parkway Suite 250
Minnetonka, Minnesota 55305
Attention :  Board of Directors and Secretary

 

Ladies and Gentlemen:

 

Please be advised that, in connection with my nomination for election (or
reelection) to the Board of Directors of Silver Bay Realty Trust Corp., a
Maryland corporation (the “Company”), as an individual designee of Two Harbors
Investment Corp. pursuant that certain Director Designation Agreement dated as
of               2012, and in order to induce the Board of Directors to nominate
me for such election (or reelection), I hereby covenant, acknowledge and agree
as follows:

 

1.                                            I understand that, if elected to
the Board of Directors, my stated term of office will be until the next annual
meeting of stockholders of the Company and until my successor is duly elected
and qualified; provided, however, that my term of office shall terminate
effective upon my earlier death, resignation or removal.

 

2.                                            Notwithstanding such stated term
of office, and assuming that I am elected and then serving on the Board of
Directors, I do hereby resign from the Board of Directors effective as of the
date and time at which the annual meeting of stockholders of the Company held in
calendar year 2014 is called to order.

 

5.                                            My resignation from the Board of
Directors pursuant to the foregoing is made to induce my election to the Board
of Directors and is irrevocable.  Moreover, I do hereby waive acceptance,
formally or informally, by the Board of Directors or the Secretary of the
Company, or otherwise, of this Irrevocable Advance Letter of Resignation or my
resignation provided for hereunder, and such resignation shall be effective as
and when provided for hereinabove, notwithstanding any acceptance, or not, of
this Irrevocable Advance Letter of Resignation or such resignation.

 

6.                                            This Irrevocable Advance Letter of
Resignation, including the provisions of this sentence, may not be amended or
modified unless in writing, executed by the individual named below and on behalf
of the Company, and waivers or consents to departures from the

 

--------------------------------------------------------------------------------


 

provisions hereof may not be given unless in a writing executed on behalf of the
party to be charged therewith.  In the event that any one or more of the
provisions contained herein, or the application thereof in any circumstance, is
held invalid, illegal or unenforceable, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions contained herein shall not be affected or impaired thereby.

 

 

Very truly yours,

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------